[Cite as State v. Pruitt, 2012-Ohio-1535.]


                  Court of Appeals of Ohio
                                 EIGHTH APPELLATE DISTRICT
                                    COUNTY OF CUYAHOGA


                                JOURNAL ENTRY AND OPINION
                                         No. 96852



                                        STATE OF OHIO
                                                       PLAINTIFF-APPELLEE

                                                 vs.

                                        KENNY PRUITT
                                                       DEFENDANT-APPELLANT




                                             JUDGMENT:
                                              DISMISSED


                                     Criminal Appeal from the
                              Cuyahoga County Court of Common Pleas
                                       Case No. CR-542464

        BEFORE:           Celebrezze, J., Blackmon, A.J., and Boyle, J.

        RELEASED AND JOURNALIZED:                      April 5, 2012
ATTORNEY FOR APPELLANT

R. Brian Moriarty
R. Brian Moriarty, L.L.C.
2000 Standard Building
1370 Ontario Street
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEE

William D. Mason
Cuyahoga County Prosecutor
BY: Norman Schroth
Assistant Prosecuting Attorney
The Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
FRANK D. CELEBREZZE, JR., J.:

       {¶1} Appellant, Kenny Pruitt, brings the instant appeal from his no-contest plea to

several charges. After a review of the trial court’s entry of conviction and sentence in

this case, we must dismiss for lack of a final, appealable order.

       {¶2} After an unsuccessful motion to suppress, appellant changed his plea from

not guilty to no contest. The trial court found him guilty of all 12 charges in the

indictment: three counts of aggravated robbery in violation of R.C. 2911.01(A); three

counts of felonious assault in violation of R.C. 2903.11(A); one count of aggravated

burglary in violation of R.C. 2911.11(A); one count of kidnapping in violation of R.C.

2905.01(A); one count of having a weapon while under disability in violation of R.C.

2923.13(A); one count of carrying a concealed weapon in violation of R.C. 2923.12(A);

one count of possession of criminal tools in violation of R.C. 2923.24; and one count of

tampering with evidence in violation of R.C. 2921.12(A).

       {¶3} In its May 27, 2011, nunc pro tunc sentencing entry, the trial court imposed

an aggregate ten-year prison sentence. However, the entry did not impose sentence on

Count 6, aggravated robbery, because the trial court found this charge was a duplicate of

Count 1. The trial court had previously found appellant guilty of this count during his

plea hearing. This court remanded the case to the trial court to clear up the ambiguity in
Count 6, but the court issued a journal entry stating, “THERE WAS NO SENTENCE ON

COUNT 6 AS REFERENCED IN THE JUDGEMENT ENTRY BECAUSE COUNT 1

AND COUNT 6 ARE IDENTICAL AND REDUNDANT.”

       {¶4} “A judgment of conviction is a final order subject to appeal under R.C.

2505.02 when it sets forth (1) the fact of the conviction, (2) the sentence, (3) the judge’s

signature, and (4) the time stamp indicating the entry upon the journal by the clerk.”

State v. Lester, 130 Ohio St.3d 303, 2011-Ohio-5204, 958 N.E.2d 142, at paragraph one

of the syllabus.

       {¶5} The trial court’s entry of sentence does not dispose of all charges against

appellant. “[A] trial court’s failure to dispose of any of the charges against a defendant

in a single case renders the trial court’s journal entry non-final in regard to all of the

charges against him.” State v. Goodwin, 9th Dist. No. 23337, 2007-Ohio-2343, ¶ 7.

This is because “the Ohio Constitution limits appeals to final orders ‘as a means of

preventing piecemeal litigation, avoiding delay, and promoting judicial economy.’” Id.

at ¶ 11, quoting Wilcox v. Nick’s L.A. Prods., 9th Dist. No. 15064, 1991 WL 168593, *1

(Aug. 28, 1991), citing State v. Torco Termite Pest Control, 27 Ohio App.3d 233, 234,

500 N.E.2d 401 (10th Dist.1985).

       {¶6} The trial court’s journal entry finds appellant guilty of both identical counts

of aggravated robbery, but does not impose sentence on Count 6 or find that it merges

with Count 1. All counts must be properly disposed of by merging them as allied

offenses, dismissing them, or imposing sentence. An order setting forth that a charge is
redundant does none of these things. Therefore, this court lacks a final, appealable order

in this case.

       {¶7} Accordingly, this appeal is dismissed.

       It is ordered that appellee recover of appellant costs herein taxed.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



FRANK D. CELEBREZZE, JR., JUDGE

PATRICIA ANN BLACKMON, A.J., and
MARY J. BOYLE, J., CONCUR